Citation Nr: 1520002	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The matter was last before the Board in October 2014.  The Board remanded the Veteran's service connection claims for further development, to include providing an addendum opinion to the July 2012 VA examination.  See October 2014 Board Decision.

Pursuant to the Board's October 2014 remand directives, the AMC obtained an addendum opinion as to whether the Veteran's current hearing loss and tinnitus relate to service, associated the opinion with the claims file, and readjudicated the Veteran's claims.  See February 2015 Supplemental Statement of the Case.  There was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See February 2015 Waiver.

This appeal was processed electronically using the Virtual VA claims processing system.  Any future consideration of this case should account for the electronic record.


FINDINGS OF FACT

1. The Veteran does not have a bilateral hearing loss disability that relates to service.

2. The Veteran does not have tinnitus or any ringing in the ears that relates to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A September 2011 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records (STRs) and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The July 2012 VA examiner reviewed the claims file, examined the Veteran, administered audiometric tests to measure the Veteran's current hearing loss levels, and, in a November 2014 addendum opinion, provided an opinion (with rationale) that is sufficiently clear to enable the Board to make a fully informed decision.  The July 2012 VA examination report, in combination with the November 2014 addendum opinion, is adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

The Veteran alleges that his current hearing loss/tinnitus results from in-service noise exposure.  See September 2012 Notice of Disagreement (NOD); October 2012 Substantive Appeal (VA Form 9).  There is no question that the Veteran had in-service noise exposure; because the Veteran is a combat veteran his account of what occurred in service is presumed credible.  However, the probative evidence of record does not suggest that his current hearing problems have continued since his separation from service or that they otherwise relate to service.  The claims are denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having bilateral sensorineural hearing loss, see July 2012 VA Examination Report, and organic diseases of the nervous system, to include sensorineural hearing loss, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Satisfactory lay or other non-medical evidence that shows that an injury or disease occurred in or was aggravated by combat is sufficient to satisfy the second Shedden prong-in-service incurrence or aggravation of a disease or injury-if the evidence is consistent with the circumstances, conditions, and/or hardships of the relevant combat service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Competent and credible evidence of a current disability and a nexus to service is required to establish service connection for a combat-related injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The Veteran alleges that his current hearing problems relate to in-service noise exposure.  In October 2012, he stated that he "was exposed to loud acoustical traumas from gunfire and explosions without the benefit of any hearing protection" and that he was involved in "multiple combat situations where many explosions and gunfire occurred."  He also stated that he first experienced tinnitus-"symptoms of ringing[,] buzzing, or chirping sounds"-during service.  October 2012 Substantive Appeal (VA Form 9); September 2012 Notice of Disagreement.

Military personnel records (MPRs) establish that the Veteran served as a Medical Service Specialist in Vietnam during the Vietnam War and that he engaged the enemy during this period (July 1967 to July 1968).  See Form DD 214 (noting receipt of the Vietnam Service Medal and the Republic of Vietnam Campaign Medal); MPRs (documenting counterinsurgency experience and duties as a Medical Service Specialist); July 2010 Correspondence (describing the Veteran's actions in February 1968 during the Tet Offensive); August 2011 Stressor Statement.  Because his lay testimony regarding exposure to artillery fire and other explosions is consistent with the circumstances of his war-time service, the Veteran's statements are sufficient to establish noise exposure in service.

Lay testimony is not sufficient to establish that the Veteran has a current hearing problem that relates to in-service noise exposure.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dBs) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dBs or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Id. at 159.

The Veteran's puretone thresholds establish that he has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  The July 2012 VA audiological examination report shows that the Veteran's puretone threshold at 4000 Hz was 40 dBs, bilaterally.  In addition, the July 2012 VA examiner diagnosed the Veteran as having sensorineural hearing loss.

Although his combat service in Vietnam resulted in-service noise exposure in the form of explosions and machinegun fire, the Veteran's STRs do not indicate any hearing problems during service, to include complaints of (some degree of) hearing loss and/or ringing, buzzing, or chirping in the ears.

Audiological tests performed upon entrance to service in June 1964 and upon separation from service in June 1968 establish that the Veteran did not experience hearing loss during service and that his hearing was within normal parameters at separation.  June 1964 and June 1968 Reports of Medical History; November 2014 VA Opinion; see also Hensley, 5 Vet. App. at 157.  The June 1964 audiological test results show that the Veteran's puretone thresholds were below 40 dBs at 500, 1000, 2000, and 4000 Hz.  The June 1968 audiological test results show that the Veteran's puretone thresholds were below 40 dBs at 500, 1000, 2000, 3000, and 4000 Hz.  The Veteran did not report significant medical or surgical history other than defective visual acuity on entrance and separation from service.  See June 1964 and June 1968 Reports of Medical History.

The post-service medical evidence indicates that the Veteran did not experience hearing problems for several decades after service.  See July 2010 VA Medical Records (VAMRs) (presenting with several medical conditions-obesity, intermittent lip numbness, left leg pain-but not mentioning hearing loss/tinnitus).  In December 2010, the Veteran reported that he had experienced decreased hearing in his left ear for the past six weeks.  The following month (January 2011), he reported that his hearing loss occurred after he inserted cotton balls into his ears to protect against the cold while he worked outside.  He was assessed as having a "probabl[e] foreign body in l[eft] ear canal."  In October 2013, a physical inspection of the Veteran's ears was normal.

The July 2012 VA examiner opined that the Veteran's hearing loss and tinnitus do not relate to service.  He noted that the Veteran's hearing levels were within normal limits at entry and separation from service and that STRs do not document tinnitus in service.  He also noted that the Veteran was not sure when his tinnitus first manifested.  In the November 2014 addendum opinion, the examiner explained that "there is insufficient scientific evidence for delayed-onset hearing loss secondary to military noise exposure" (i.e., hearing loss due to military noise exposure would manifest in or shortly after service).  He also explained that when "hearing is normal on discharge AND there is no permanent significant threshold shift greater than normal progression . . . during military service" hearing loss is not related to in-service noise exposure.  Based these medical principles and on his medical findings, the VA examiner concluded that "there is no nexus between any current hearing loss and military service."  He also concluded that the STRs and self-reported history did not link the Veteran's current tinnitus to service.

The July 2012 VA examination report, to include the November 2014 addendum opinion, constitutes probative evidence that weighs against the Veteran's claims.  The examination was rendered by an audiologist who reviewed the claims file and medical records, considered the Veteran's self-reported medical history, and conducted audiological tests to determine the Veteran's puretone thresholds.  
Although the July 2012 report suggests that the Veteran's current hearing loss/tinnitus is due to post-service noise exposure-even though the Veteran reported no post-service noise exposure without protection, see September 2012 NOD and November 2012 Informal Hearing Presentation-the November 2014 addendum opinion provides a clear rationale for why the Veteran's current hearing problems do not relate to in-service noise exposure (i.e., current medical evidence shows that hearing problems due to in-service noise exposure manifest in service or shortly thereafter and, because the Veteran's hearing problems did not manifest for several decades after service, his current hearing loss and tinnitus do not relate to service).  

The Board has considered the Veteran's statements regarding the etiology of his hearing loss/tinnitus.  He asserts that his hearing loss results from in-service noise exposure and cites to a 2005 medical study that, according to the Veteran, found that young adults with slight noise-induced high frequency hearing loss are likely to exhibit greater hearing loss as they age than young adults who do not experience noise-induced high frequency hearing loss.  The Veteran also asserts that his delayed-onset tinnitus-as opposed to tinnitus with an onset in service, see October 2012 Substantive Appeal-relates to in-service noise exposure.

Although the Veteran is competent to identify symptoms such as ringing in the ears, he is not competent to determine if his hearing problems were caused or aggravated by in-service noise exposure.  Whether the Veteran's hearing loss/tinnitus relates to in-service noise exposure is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4  (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that his hearing problems relate to service does not constitute competent evidence.  The findings of the 2005 medical study summarized in the Veteran's Appellate Brief also do not establish that the Veteran's noise exposure in service resulted in his current hearing problems.  The study does not comment on the Veteran's unique medical history or otherwise show that Veteran's combat noise exposure resulted in hearing loss/tinnitus.  Thus, the Veteran's assertion that his hearing loss/tinnitus relates to in-service noise exposure is outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on review of the Veteran's medical history.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  

Moreover, the Veteran was first diagnosed as having hearing loss/tinnitus in July 2012 (by the VA examiner)-almost 35 years after his service in Vietnam and his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).  Thus, the Veteran's hearing problems did not manifest in or within a year of active service and do not otherwise relate to service.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for bilateral hearing loss and for tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


